Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 11, 13-16, 28-30, 100, 184, 187, 191, and 193 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 1-3 and 5-9, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 6/5/19 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Peter Schroen and Bret Field on February 18, 2022.
The application has been amended as follows: 
	a.) Amend claims 1, 11, and 100 as follows: 

1.	(Currently Amended) A method comprising: 
	positioning a volume of a liquid into a liquid container comprising: 
	distinct first and second dried dye compositions within the liquid container, wherein: 
the first dried dye composition comprises a first dye and a first high surface area solid support; and 
the second dried dye composition comprises a second dye and a second high surface area solid support; and 
wherein:
the first and second high surface area solid supports have a surface area of 0.5 mm2 or more; 
the first and second dyes differ from each other by at least one of excitation maxima and emission maxima; [[
and 
the first and second dyes separate from the first and second high surface area solid supports, respectively, following addition of a liquid to the liquid container; 
	to produce a reconstituted dye composition in the container; and 
	removing the reconstituted dye composition from the container. 

11.	(Currently Amended) A reagent device comprising: 
	a liquid container: and 
	distinct first and second dried dye compositions with the liquid container, wherein: 
the first dried dye composition comprises a first dye and a first high surface area solid support; and 
the second dried dye composition comprises a second dye and a second high surface area solid support; 
wherein: 
the first and second high surface area solid supports have a surface area of 0.5 mm2 or more[[.]]; 
the first and second dyes differ from each other by at least one of excitation maxima and emission maxima; 
the first and second dried dye compositions move freely relative to the surface of the liquid container; and 


100.	(Currently Amended) A reagent device comprising: 
	a liquid container comprising a dried dye composition comprising one or more polymeric dyes and a high surface area solid support that moves freely relative to a surface of the container, wherein the high surface area solid support has a surface area of 0.5 mm2 or more and the polymeric dye [[separates from the high surface area solid support following [[

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER L CHIN whose telephone number is (571)272-0815. The examiner can normally be reached Monday - Friday, 10:00am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHRISTOPHER L CHIN/Primary Examiner, Art Unit 1641                                                                                                                                                                                                        



2/18/2022